Title: From Alexander Hamilton to James McHenry, 19 February 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York February 19. 1800
          
          I send you the following inclosed extract of a letter from Major Rivardi also a copy of my reply to him that you may judge of the propriety of the charge contained therein. In my answer I approved of the measure he had taken with regard to the Cloathing, but observed 150 dollars appeared to me to be a high price for the transportation of it
          with great respect I have the honor to be Sir Your obed Servt.
          As an account will hereafter be rendered by Major Rivardi, you will I presume think it proper to accept the bill drawn by him upon you.
          I am Sir Your Obed Servt.
          Secretary of War
        